      2:20-cv-00696-DCN         Date Filed 02/11/20      Entry Number 1       Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

DENNIS K. SCHIMPF, M.D.                           Case No. 2:20-cv-00696-DCN

                  Plaintiff,

       vs.
                                                             NOTICE OF REMOVAL
ZILLOW, INC.; ZILLOW GROUP
MARKETPLACE, INC.; ZILLOW HOME
LOANS, LLC; ZILLOW GROUP, INC.; JOHN
DOES; and RICHARD ROE CORPORATIONS,

                  Defendants.


       Defendants Zillow, Inc., Zillow Group Marketplace, Inc., Zillow Homes Loans, LLC, and

Zillow Group, Inc. (collectively, “Defendants”), through their undersigned counsel and pursuant

to 28 U.S.C. §§ 1441 and 1446, file this Notice of Removal of Case No. 2020-CP-08-00030, which

is pending in the Court of Common Pleas, County of Berkeley, South Carolina. In support of

Defendants’ Notice of Removal, Defendants state as follows:

       1.      On or about January 7, 2020, Plaintiff filed his Complaint in the Court of Common

Pleas, County of Berkeley, State of South Carolina titled Dennis K. Schimpf, M.D. v. Zillow, Inc.,

Zillow Group Marketplace, Inc.; Zillow Homes Loans, LLC; Zillow Group, Inc., John Does, and

Richard Roe Corporations, Case No. 2020-CP-08-00030.

       2.      In his Complaint, Plaintiff claims that on or about January 8, 2018, Defendants

posted to their website Zillow.com (“Zillow Website”) false information related to Plaintiff’s

property located at 74 Woodford Street, Daniel Island, South Carolina (“Property”). (Complaint ¶

¶ 17 & 23.)
       2:20-cv-00696-DCN          Date Filed 02/11/20        Entry Number 1        Page 2 of 5




        3.      Defendants’ counsel accepted service of Plaintiff’s Summons and Complaint on

January 15, 2020. Copies of the Summons and Plaintiff’s Complaint are attached hereto as Exhibit

A. Therefore, this Notice of Removal is timely filed. See 28 U.S.C. § 1446(b)(1).

        4.      This action is pending in the Court of Common Pleas, County of Berkeley, State of

South Carolina, and, therefore, venue for purposes of removal is proper in this Court.1

               STATEMENT OF STATUTORY BASIS FOR JURISDICTION

        5.      This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C. § 1332. This statute provides, in pertinent part, that “[t]he district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

28 U.S.C. § 1332(a)(1). As discussed below, this action satisfies both statutory requirements. This

action is of a civil nature and involves a controversy wholly between citizens of different states,

where the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.


                                CITIZENSHIP OF THE PARTIES

        6.      Plaintiff is a citizen and resident of the State of South Carolina. (Complaint ¶ 1.)

        7.      Defendant Zillow, Inc. is a corporation incorporated in the State of Washington and

has its principal place of business in the State of Washington. As such, Defendant Zillow, Inc. is

organized and existing in a state other than South Carolina and maintains its principal place of

business in a state other than South Carolina. (Complaint ¶ 2.)

        8.      Defendant Zillow Group Marketplace, Inc. is a corporation incorporated in the State

of Washington and has its principal place of business in the State of Washington. As such,


1
 Defendants would refer Plaintiff and the Court to its Answer where they set forth their affirmative
defenses that venue is not proper in South Carolina based on the forum selection clause Plaintiff
assented to when he created a Zillow Website account on or about December 21, 2017.

                                                   2
      2:20-cv-00696-DCN          Date Filed 02/11/20       Entry Number 1        Page 3 of 5




Defendant Zillow Group Marketplace, Inc. is organized and existing in a state other than South

Carolina and maintains its principal place of business in a state other than South Carolina.

(Complaint ¶ 3.)

       9.      Defendant Zillow Home Loans, LLC is a single member limited liability company,

whose sole member is ZGM Holdco, Inc. ZGM Holdco, Inc. is incorporated in the State of

Washington and has its principal place of business in the State of Washington. As such, the sole

member of Defendant Zillow Home Loans, LLC, ZGM Holdco, Inc., is organized and existing in

a state other than South Carolina and maintains its principal place of business in a state other than

South Carolina.

       10.     Defendant Zillow Group, Inc. is a corporation incorporated in the State of

Washington and has its principal place of business in the State of Washington. As such, Defendant

Zillow Group, Inc. is organized and existing in a state other than South Carolina and maintains its

principal place of business in a state other than South Carolina. (Complaint ¶ 5.)

       11.     In determining whether a civil action is removable on the basis of the jurisdiction

under section 1332(a), the citizenship of defendants sued under fictitious names shall be

disregarded. 28 U.S.C. § 1441. Thus, the John Does and Richard Roe Corporations Defendants

will be disregarded in determining citizenship.

                                AMOUNT IN CONTROVERSY

       12.     Plaintiff has asserted claims for (1) defamation, libel, and slander, and

(2) negligence. Plaintiff seeks actual damages, punitive damages, and special and consequential

damages. (Wherefore ¶.)

       13.     Plaintiff alleges that the property that is the subject-matter of Plaintiff’s Complaint

is listed on the open market for sale for $1,095,000. (Complaint ¶ 20.) Plaintiff’s Complaint sets



                                                  3
       2:20-cv-00696-DCN         Date Filed 02/11/20       Entry Number 1        Page 4 of 5




forth that Plaintiff has suffered injuries and damages, including: (a) loss of clients (past, present,

and future); (b) lost earnings, wages, and income (past, present, and future); (c) other lost business

and economic opportunities (past, present, and future); (d) damaged reputation (social and

professional); (e) mental anguish and emotional distress; (f) humiliation and anxiety; (g) loss of

enjoyment of life and inconvenience; (h) other pain and suffering; (i) loss in property value; (j) out

of pocket expenses and legal expenses; and (k) other damages to be shown by the evidence

produced through discovery and trial. (Complaint ¶ 59.) As such, upon information and belief and

based on the allegations of Plaintiff’s Complaint, Defendants believe the amount in controversy

for Plaintiff’s claims exceeds, exclusive of interest and costs, the jurisdictional minimum of

$75,000.00.

                                          CONCLUSION

       14.     Prompt written notice of this Notice of Removal is being sent to Plaintiff through

his counsel and to the Clerk of Court for the Court of Common Pleas, County of Berkeley, State

of South Carolina, as required by 28 U.S.C. § 1446(d). A copy of the Notice is attached as Exhibit

B.

       15.     The undersigned has read this Notice of Removal and this Notice is signed in

accordance with Fed. R. Civ. P. 11. To the best of the undersigned’s knowledge, information, and

belief, formed after reasonable inquiry, certifies that Defendants factual allegations have

evidentiary support, and its legal contentions are warranted by existing law. The undersigned also

certifies that this Notice of Removal is not interposed for any improper purpose, such as to harass,

cause unnecessary delay, or needless increase in the cost of litigation.




                                                  4
      2:20-cv-00696-DCN        Date Filed 02/11/20    Entry Number 1       Page 5 of 5




       WHEREFORE, Defendants hereby remove this action from the Court of Common Pleas,

County of Berkeley, State of South Carolina to this Court pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446.

                                           HAYNSWORTH SINKLER BOYD, P.A.

                                           By: /s/ Amy F. Bower
                                                  John H. Tiller (Fed. Bar #4890)
                                                  Amy F. Bower (Fed. Bar #11784)
                                                  E. Elliot Condon (Fed Bar #13102)
                                                  134 Meeting Street, Third Floor (29401)
                                                  P. O. Box 340
                                                  Charleston, SC 29402-0340
                                                  843.722.3366
                                                  Fax: 843.722.2266
                                                  jtiller@hsblawfirm.com
                                                  abower@hsblawfirm.com
                                                  econdon@hsblawfirm.com

                                                  Attorneys for Zillow, Inc.; Zillow Group
                                                  Marketplace, Inc.; Zillow Homes Loans,
                                                  LLC; Zillow Group, Inc.
February 11, 2020
Charleston, South Carolina




                                              5
